Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Oh et al.
Oh et al (Abstract; Figs. 3, 4A, 4B; col. 10, line 42 through col. 12, line 29) disclose a humidifier (100) for a fuel cell comprising a housing (15) having at a first side a moist air supply port (75), through which moist air is supplied to the humidifier from a fuel cell stack, and having at a second side a moist air discharge port (77), a humidifying membrane module (30) disposed in the housing and configured to allow dry air to flow along the inside of the membrane, and a bypass flow path (63) formed in the housing to allow part of the moist air supplied to the moist air supply port (75) to continuously flow to the moist air discharge port without passing through the humidifying membrane.  See col. 10, line 42 through col. 12, line 29.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest the structure as recited by instant claim 2, including the first flow path wall above the humidifying membrane, and the housing cap having a second flow path wall disposed above the first flow path wall in a spaced apart manner to define the bypass flow path, wherein the housing cap is coupled to an upper portion of the housing main body, within which the humidifying membrane is inserted.
Claims 3-9 would be allowable based upon their dependency upon an allowable claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-25-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776